DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2,4,7-10, 13-19, 21 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kaphengst et al.
Kaphengst et al. have devices 74/76 with dimming zones in the zones 76, sensors 48 for light direction, col. 4, line 17, transmitted through a window, hence interior, occupancy sensor 44 and controller 42/50, claim 4.  The determination of whether the transmitted light impinges on the occupant is disclosed at col. 3, line 67-col. 4, line 2.
Claim 2, windows 16-20, col 2.
Claim 7, a map is a programming feature, inherent in the combination of controller and LMS 70 in order to operate the controller.
Claim 9, each cell 76 is a zone, controlled individually, col. 6.
Claim 13, see figure 3.
Claim 14, exterior (snow) sensors and interior sensors 48, col. 4, lien 15-34, control routine 400, col. 7, fig. 4.
Claim 16, manual adjustment, col. 4, line 53.
Claims 17-19, Kaphengst et al. disclose use of the GPS system to determine vehicle and sunlight direction, col. 4, lines 1-22.
Claim 21, activation of one zone yields deactivation of other zones.
Claim  3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaphengst et al. in view of Albahri.
It would have been obvious at the time of filing of applicant to provide in Kaphengst et al. exterior light sensors, figure 3, as taught by Albahri in order to determine light direction.
Claims 5, 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaphengst et al. in view of Ochiai et al.
It would have been obvious at the time of filing of applicant to provide in Kaphengst et al. the outward facing sensor 306, 308 as taught by Ochiai et al. in order to determine windshield light intensity.
Claim 11, Ochiai et al. also controls transmittance through zones 406,408.
Response to Arguments
Applicant's arguments filed 7/29/2022 have been fully considered but they are not persuasive.
Pointing out the alleged patentable features of the amended claims without specifying the missing features of the cited reference is not effective.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS H PEDDER whose telephone number is (571)272-6667. The examiner can normally be reached 5:30-2PM.  The fax number for the examiner is 571-273-6667. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Dennis H Pedder/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        
DENNIS H. PEDDER
Examiner
Art Unit 3612


DHP
8/1/2022